DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4,  6 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,283,444 (“’444” hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of ‘444 include all of the limitations of claims 1, 2, 4 and 6 of the instant application.  However, ‘444 additional details such as the transformer, the negative level shift circuits, etc. that are not included in the claims of the instant application.  Nevertheless it would have been obvious to one of ordinary skill in the art to remove the elements from the circuitry of ‘444, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  One would have been motivated to do so for the purpose of reducing circuit complexity.
Similarly claims 2-11 of ‘444 include all of the limitations of claims 8-12 of the instant application.  However, ‘444 additional details such as the transformer, the plurality of pass, etc. that are not included in the claims of the instant application.  Nevertheless it would have been obvious to one of ordinary skill in the art to remove the elements from the circuitry of ‘444, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  One would have been motivated to do so for the purpose of reducing circuit complexity.

Claim Objections
Claim 4 is objected to because of the following informalities:  
The recitation of “ode” is to be changed to -- node --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakakohara et al. (USPN 11,394,288).
With respect to claim 1, Nakakohara et al. discloses in Figs. 1-2,  a pass gate circuit (12) configured to pass a signal (ground) received at a first node (source) to a second node (drain node/Vout) when a control signal is in a first state (Vgs_low in a high state level, e.g., between 20 and 16 Volts, see Fig. 2), and to isolate the second node from the first node when the control signal is in a second state (12 isolates ground from its drain terminal, e.g., is off, when Vgs_low is at the negative/low value, see Fig. 2 and Col. 3 lines 41-48), the pass gate circuit comprising; 
a first transistor (12) having a control node (gate) and first and second switch nodes (source; drain), the control node configured to receive the control signal (Vgs_low), the first node including the first switch node (ground/source), and the second node including the second switch node (drain/Vout);
 a first capacitor (205) selectively coupled between the control node (205 is selectively connected to the control node via the activation/deactivation of 32, see Col. 3 lines 41-48) and a reference voltage (ground at N3); and 
wherein the reference voltage is less than a first voltage of the control signal in the first state (ground at N3 is lower than Vgs_low during the high state, see Fig. 2) and greater than a second voltage of the control signal in the second state (ground is greater than Vgs_low during the second stage when Vgs_low is negative, see Fig. 2).  
With respect to claim 2, the pass gate circuit of claim 1, wherein the first voltage is a non-zero voltage (high value of Vgs_low is positive, see Fig. 2) and the second voltage is the no-zero voltage with opposite polarity (low value of Vgs_low is negative, i.e., non-zero and opposite polarity).  
With respect to claim 4, the pass gate circuit of claim 1, including a second transistor (32) having a first switch node (emitter) coupled to the control node of the first transistor (gate of 12), a second switch node coupled to the first capacitor (collector connected to 205), and a control node coupled to the reference voltage (base when GL is low/ground).  
With respect to claim 7, the pass gate circuit of claim 1, wherein the first transistor is an NMOS transistor (12 is an NMOS transistor). 

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denda (USPN 4,920,284). 
	With respect to claim 8, Kushiyama discloses, in Fig. 7, a method for operating a negative level-shift circuit, (method of operating Fig. 7) the method comprising: 
receiving a first control signal in a first, positive, non-zero voltage state (gate of 39 receiving VCC generated at the output of 40); 
generating a second control signal with a zero voltage state in response to the first control signal in the positive first non-zero state (when the output of 40 is VCC F generates a signal on 41 that is equal to GND); 
receiving the first control signal in a second, zero-voltage state (output of 40 equal to GND); and
 generating the second control signal in a negative, non-zero voltage state in response to the first control signal in the second, zero-voltage state (when 40 generates a signal equal to GND F generates a voltage lower than GND equal to VEE).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakakohara et al. (USPN 11,394,288).
With respect to claim 3, Nakahohara fails to disclose “wherein the first voltage is about +1.2 Volts”.  However, it would have been obvious to one of ordinary skill in the art to select any desired voltage level for the first voltage including 1.2 Volts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to do so to depending on the transistor technology being driven and/or to set desired input/output levels.
With respect to claim 6, Nakahohara discloses a capacitor (205) coupled between the first node (source of 12) and the control node of the first transistor (gate via 32 and 34).  However, the above capacitor 205 is “the first capacitor” of claim 1.  Thus, Nakahohara fails to disclose a second capacitor, different from the first, that is coupled to the control node and first node.  Nevertheless, it is old and well-known to connect multiple capacitors in parallel to adjust (i.e., increase) the overall capacitance of the combined multiple parallel connected capacitors. Examiner takes official notice that it is known to add additional capacitors in parallel with a first capacitor for the purpose of increasing the combined capacitance of the parallel connected capacitors.
It would have been obvious to connect a second capacitor between the control node and the first node in parallel with the first capacitor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One would have been motivated to do so to increase the combined capacitance of the parallel connected capacitor circuit as is known in the art.


Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushiyama (USPAPN 2015/0263731) in view of Denda (USPN 4,920, 284).
	With respect to claim 8, a method for operating a positive level-shift circuit, the method (method of operating Fig. 6) comprising: 
receiving a first control signal in a first, positive, non-zero voltage state (INB equal to VDDC, see Fig. 7); 
generating a second control signal with a upper voltage rail state in response to the first control signal in the positive first non-zero state (voltage at the drain of T97 equal to VDD0); 
receiving the first control signal in a second, zero-voltage state (INB equal to ground); and
 generating the second control signal in a lower voltage rail in response to the first control signal in the second, zero-voltage state (voltage on the drains of T97 and T98 equal to HALF VDDO).  
As can be seen Fig. 6 is a positive level shifter thus Fig. 6 generates a voltage that is higher than VDDC and VDD0.  Thus, Kushiyama fails to disclose a negative level-shift circuit, the method (method of operating Fig. 2) comprising: 
generating a second control signal with a zero voltage state in response to the first control signal in the positive first non-zero state; 
and
 generating the second control signal in a negative, non-zero voltage state in response to the first control signal in the second, zero-voltage state, since Fig. 6 is not a negative level shifter.
However, it is old and well-known that level shifters may generate either a negative voltage level shift or a positive voltage level shift due to the complementary nature of CMOS devices.  For instance, Fig. 4 of Denda discloses a positive level shifter intended to generate a positive shifted output voltage (out of C2 equal to VCC or GND) and Fig. 7 discloses a negative level shifter (F generating a signal at GND or VEE). The circuits of Figs. 4 and 7 are essentially the same expect for the conductivity types, polarity of the voltages the sources of the respective PMOS and NMOS transistors, and polarity of the gate voltages with respect to the source voltages are reversed (e.g., PMOS replacing NMOS, GND replacing VEE, VCC replacing GND, etc.). The circuits are essentially the same expect one the polarities are changed and the conductivity types are reversed for the purpose of being able to generate a negatively shifted voltage instead of a positively shifted voltage.
It would have been obvious to replace ground connected to 33 with VDD0, HALF VDD0 connected to 34 with ground, VDD0 with a negative voltage, and change the conductivity types of the NMOS transistors to PMOS transistors (and vice versa) within the circuit of Fig. 6 of Kushiyama as evidenced by Denda for the purpose of having a negative level shifter capable of providing a negatively shifted output voltage.
As modified above Kushiyama will provide such negative voltage levels as claimed.
With respect to claim 9, the method of claim 8, wherein generating a second control signal with a zero voltage state in response to the first control signal in the positive first non-zero state (when T93 is PMOS and INB is high T98 will generate a GND voltage when 34 is replaced with a ground voltage) includes:
 coupling a first voltage divider to a positive supply voltage (at such a time IND will be low and R1a and R1b will be connected to VDD0 via T91 as modified); and isolating a second voltage divider from the positive supply voltage (when INB is high T93 isolates R2a and R2b from VDDO as modified above).  
With respect to claim 10, the method of claim 9, wherein generating a second control signal with a zero voltage state in response to the first control signal in the positive first non- zero state includes: 
comparing a voltage of a first intermediate node of the first voltage divider with a voltage of a second intermediate node of the second voltage divider to provide a first comparison (73 compares 75 of R1a with R1b to 76 of R2a with R2b); and 
coupling an output of the level shift circuit to a zero voltage supply in response to the first comparison (when 76 is larger than 75 the output of 73 at T97 and T98 is connected to ground as modified above).  
With respect to claim 11, the method of claim 9, wherein generating the second control signal in a negative, non-zero voltage state in response to the first control signal in the second, zero-voltage state includes: 
coupling the second voltage divider to a positive supply voltage; and
 isolating the first voltage divider from the positive supply voltage (when the output of T97 and T98 is the negative non-zero voltage, e.g., VEE as modified above, R1a with Ra is connected to VDDO via T91 and R2a with R2b is isolated).  
With respect to claim 12, the method of claim 1 1, wherein generating the second control signal in a negative, non-zero voltage state in response to the first control signal in the second, zero-voltage state further includes: 
comparing a voltage of a first intermediate node of the first voltage divider with a voltage of a second intermediate node of the second voltage divider to provide a second comparison; and coupling an output of the level shift circuit to a negative, non-zero voltage supply in response to the second comparison (73 provides such a comparison between R2a with R2b and R1a with R1b).  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849